Citation Nr: 1812198	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  09-43 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in part, denied service connection for dysthymic disorder, claimed as depression.  The Veteran filed a timely notice of disagreement (NOD) in November 2008.

In June 2015, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge at the RO in Cleveland, Ohio.  A transcript of the hearing is associated with the claims file.  

In July 2015, June 2016, and June 2017, the Board remanded the case for further development of the record, including obtaining VA examinations and medical opinions.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's acquired psychiatric disorder, claimed as depression, has not been shown to be related to service.  



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, claimed as depression, have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in March 2008.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, and private treatment records identified by the Veteran have been obtained and associated with the claims file.  The Veteran was afforded a VA examination in January 2016 and a VA addendum opinion in July 2017.  The examination and opinions are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report and addendum opinion reflect that relevant records were reviewed and the January 2016 examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017). 

Analysis

The Veteran contends that service connection is warranted for an acquired psychiatric disorder.  He states that his condition started in service with symptoms of his body feeling useless and tired, but that depression was not named or diagnosed back then.  See VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)).  The Veteran also contends that he was told by his treating physician that his depression was due to his low back.  See June 2015 hearing testimony.  In a June 2017 decision, the Board denied service connection for a lumbar spine disability.  Therefore, consideration of service connection for an acquired psychiatric disorder secondary to a lumbar spine disability is not warranted, and the Board will proceed with a service connection claim on a direct basis. 

The Veteran's June 1977 entrance and May 1980 separation examinations reflect that the Veteran denied having depression, excessive worry, or nervous trouble of any sort and that the Veteran was found normal with regards to psychiatric disorders upon objective examination.  The Veteran's service treatment records are devoid of any complaints of a psychiatric disorder.  However, service treatment records reflect a notation that the Veteran's problem of constant cramping in his stomach could be due to anxiety, based on the examiner's opinion concerning the Veteran's affect during the interview.  In addition, the Veteran's service treatment records reflect numerous complaints of malaise, general body weakness, and fatigue.  See June, November, and December 1979 service treatment records.  

The Veteran's post-service treatment records are silent with regards to a psychiatric disorder until October 1997, when he began treatment at the Norson Behavioral Center after starting to feel depressed in 1996.  See December 1999 mental health evaluation.  In December 1999, he was diagnosed with dysthymic disorder, alcohol abuse, and a pain disorder associated with both psychological factors and a general medical condition.  A January 2008 note by the Veteran's physician reflects that the Veteran reported that he had experienced being depressed before his back injury in 1992 but was not able to identify what lead to such an experience, and that he felt his experience of depression was related to his chronic back pain.  The physician noted that the Veteran's chronic pain had caused him to feel more intensely depressed.   

The Veteran was afforded a VA examination in January 2016.  The examiner noted that the Veteran was diagnosed with an unspecified depressive disorder but that his service treatment records were silent for any mental health treatment.  The examiner noted that the Veteran did not begin mental health treatment until 1997 and that the Veteran attributed his depression to his inability to participate in various activities.  The examiner opined that the Veteran's depressive disorder was less likely than not incurred in or related to service, as the evidence of record was silent for any complaints, treatment, or diagnosis of a depressive disorder until the late 1990s, which was almost 20 years following separation from service.  

In July 2017, a VA examiner reviewed the Veteran's claims file and found that although the Veteran's service treatment records contained complaints of fatigue, tiredness, and his body feeling useless, the complaints were often accompanied by reports of nausea, vomiting, and diarrhea, which would cause significant feelings of fatigue and weakness in his body.  Furthermore, although the Veteran reported on his May 1980 separation examination that his body felt useless and tired, there was no indication that those feelings were related to mental health concerns as the Veteran did not endorse any primary mental health complaints on the examination or throughout his service treatment records.  As to the service treatment record in which the provider stated "[t]he major problem has been consistent cramping sensation in the stomach . . . there seems to be an anxiety component to this judging from the patient's affect during interview" and included a rule-out diagnosis of anorexia nervosa, the examiner found that the reference to anxiety was a result of the treatment provider's interpretation of the Veteran's affect and not a result of the Veteran actually endorsing feelings of anxiety.  Furthermore, there was no evidence of an evaluation of possible behavioral health conditions, and in general, no complaints of mental health symptoms, and that the Veteran's June 1977 enlistment examination endorsed "frequent indigestion" suggesting that the Veteran was experiencing gastrointestinal distress prior to entering the military.  As to the Veteran's statement that his complaints of tiredness and his body feeling useless were a form of depression and that there was no diagnosis or a name for depression then, the examiner found this was inaccurate.  The examiner noted that while fatigue and low energy can be one symptom of depression, it is only one of several possible symptoms and is not either depressed mood or markedly diminished interest or pleasure in activities, either one of which are required to make a diagnosis of depression (DSM-5).  Therefore, the examiner found that the Veteran's fatigue and low energy were insufficient to support a diagnosis of depression in and of themselves.  Thus, the examiner opined that it was less likely than not that the Veteran's acquired psychiatric disorder, diagnosed as dysthymic disorder, was related to his in-service complaints of fatigue, anxiety, or any other incident of service.  

Based upon a thorough review of the evidence of record, the Board finds that a preponderance of the evidence weighs against the Veteran's claim of service connection for an acquired psychiatric disorder, claimed as depression.

The evidence of record does not establish a nexus between the Veteran's currently diagnosed psychiatric disorder and his active service.  Rather, the opinions of record reflect that the symptoms the Veteran reported were due to other causes, and not related to a psychiatric disorder.  The Board finds that the January 2016 examination and opinion and July 2017 opinion together are probative as they were based on a review of the record and included adequate rationale.  

The Board acknowledges that a veteran is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the Veteran is able to report that he felt useless and tired.  However, as a lay person, the Veteran is not competent to provide a medical diagnosis or nexus regarding his current psychiatric disorder and whether his current disability is related to his in-service complaints; such a matter requires medical expertise.  See id. at 1377 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, the Board finds the Veteran's representations in this regard to be of extremely limited probative value and significantly outweighed by the opinions expressed concerning the relationship between the Veteran's in-service complaints of feeling useless and tired, his other in-service non-psychiatric diagnoses, and his current psychiatric disorder as discussed in the above compensation examination medical opinions.

Given the above, the Board finds that preponderance of the evidence weighs against the Veteran's claim of service connection for an acquired psychiatric disorder, claimed as depression.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


